Oliveb, Presiding Judge:
Accepting a stipulation of counsel for the respective parties, the name of the plaintiff in each of the appeals for reappraisement listed in schedule A, hereto attached and made a. part hereof, has been changed from “C. Pappas Company” to “John O. Pappas, Administrator of the Estate of C. Pappas, doing business as C. Pappas Company.”
The appeals wore then submitted for decision upon a stipulation of counsel for the parties hereto, agreeing that said tomatoes and tomato sauce are similar in all material respects to those involved in United States v. Luigi Vitelli Elvea, Inc., et al., Reap. Dec. 5941; that the issues in the two cases are the same; that the record in the cited case be incorporated herein; and that said tomatoes and tomato *371sauce, at the time of exportation thereof, were sold and freely offered for sale in Italy to all purchasers in the ordinary course of trade, packed ready for shipment in the usual wholesale quantities, in Naples (one of the principal markets of Italy) for exportation to the United States, at the following values, there being no higher foreign value:

Reappraise* merit No. Entry Tomatoes per case of 9J, tins oft,W0 grams ‘each Tomatoes per case of 48 tins of 600 grams each Tomato sauce per case

135036-A 12012 $2. 10 $2. 70
135037-A 13120 2. 10 2. 70
135038-A 14360 2. 10 2. 70
135040-A 1043 1. 90 2. 50
135039-A 15734 2. 10 2. 60
135041-A 2330 $4. 30
135042-A 3283 2. 00 2. 60
135043-A 3738 2. 00
135044-A 4169 4. 30
135045-A 4334 2. 05 2. 65
135048-A 4194 4. 30
135046-A 6188 2. '05 2. 65
135047-A 6241 4. 30
All the foregoing less 2 per centum cash; less .65 lire per case loading charge; less cost of cartons (if of American manufacture and if included in each price).
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as set forth above.
Judgment will be rendered accordingly.